DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
This office action is in response to “Claims filed on 2/24/2022”. Applicant's
amendments of claim 1, 7; cancellation of claims 2, 5, 8 and 11 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 3, 4, 6, 7, 9-10,12 are pending wherein claims 1 and 7 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “corresponding” “region” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “related” “an area having no definite boundaries” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).


Claims 1, 3, 4, 6, 7,  9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2017/0287992 A1 hereinafter Kwak) in view of Kim et al (US 2014/0319477 A1 hereinafter Kim).
Regarding Claim 1, Kwak discloses in Figs 4-15:  A display panel, comprising a photosensitive region for disposing a photo sensor of a camera, wherein the display panel (709) comprises: 
an array substrate (722); and
 a plurality of anodes (pixel electrodes of transistors in Fig 15) disposed on the array substrate; 
a pixel definition layer disposed on the array substrate and the anodes (See Fig 15) corresponding (broadly interpreted per MPEP 2111 as related since both belong to the same display device and are thus related) to the photosensitive region; and
a polarizing film (725) disposed at one side of the pixel definition layer (See mark-up for claim 2) away from the array substrate (722), and the polarizing film (725) comprises a hollow region disposed corresponding to the photosensitive region (See Fig 9B).  
wherein the photosensitive region (region comprising 800) is disposed on one side of the array substrate away from the anodes, and the anode which is disposed corresponding (broadly interpreted per MPEP 2111 as related since both belong to the same display device and are thus related) to the photosensitive region comprises a patterned structure (pixel electrode of the transistors is formed by pattering a conductive layer and hence is a patterned structure) [0148, 0150, 0184-0186, 0194].
Kwak does not disclose: and a protrusion structure is arranged on a surface the pixel definition layer corresponding to the photosensitive region.
However, Kim in a similar device teaches in Fig 3: and a protrusion structure (280) is arranged on a surface the pixel definition layer (270) [0068].
References Kwak and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kwak with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kwak and Kim so that a protrusion structure is arranged on a surface the pixel definition layer as taught by Kim in Kwak’s device since, this provides for a hydrophilic pixel definition layer and increases surface energy thus improving adhesion capacity of the pixel definition layer [0018, 0081].

Regarding Claim 3, Kwak discloses in Figs 4-15:  The display panel according to claim 1, wherein the patterned structure comprises a fan-blade shaped structure. Examiner notes that the pixel electrode of the transistors is formed by pattering a conductive layer and hence is a patterned structure. It is further noted that even though the shape of the patterned structure is not specifically disclosed by Kwak, It would have been an obvious matter of design choice to , since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.

Regarding Claim 4 (10), Kwak and Kim disclose:  The display panel according to claim 1 (7).
Kwak does not disclose: wherein the protrusion structure comprises at least one sphere-shaped protrusion. 
However, Kim in a similar device teaches in Fig 3: wherein the protrusion structure comprises at least one sphere-shaped protrusion [0068].
References Kwak and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kwak with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kwak and Kim so that the protrusion structure comprises at least one sphere-shaped protrusion as taught by Kim in Kwak’s device since, this provides for a hydrophilic pixel definition layer and increases surface energy thus improving adhesion capacity of the pixel definition layer [0018, 0081, 0097].

Regarding Claim 6, Kwak and Kim disclose:  The display panel according to claim 5, Kwak discloses in Figs 4-15:   wherein the display panel further comprises an organic functional layer (729) and an encapsulation layer (728), the organic functional layer is disposed on the pixel definition layer and the anodes (TFT layer 708), the encapsulation layer is disposed on the organic functional layer, and the polarizing film (725) is disposed on the encapsulation layer (728) (Fig 6A, 6B,9A, 10A). 

Regarding Claim 7, Kwak discloses in Figs 4-15:  An intelligent terminal, comprising:  a camera (800) and a display panel (720), wherein the display panel comprises a photosensitive region (800), a photosensor [0154] of the camera is disposed in the photosensitive region, and the display panel comprises: an array substrate (722); and a plurality of anodes (pixel electrodes of transistors) disposed on the array substrate; 
a pixel definition layer disposed on the array substrate and the anodes (See Fig 15) corresponding (broadly interpreted per MPEP 2111 as related since both belong to the same display device and are thus related) to the photosensitive region; and
a polarizing film (725) disposed at one side of the pixel definition layer (See mark-up for claim 2) away from the array substrate (722), and the polarizing film (725) comprises a hollow region disposed corresponding to the photosensitive region (See Fig 9B); 
wherein the photosensitive region is disposed on one side of the array substrate away from the anodes (See Fig 15), and the anode which is disposed corresponding to the photosensitive region comprises a patterned structure (pixel electrode of the transistors is formed by pattering a conductive layer and hence is a conductive structure) [0148, 0150, 0184-0186, 0194].
Kwak does not disclose: and a protrusion structure is arranged on a surface the pixel definition layer corresponding to the photosensitive region.
However, Kim in a similar device teaches in Fig 3: and a protrusion structure (280) is arranged on a surface the pixel definition layer (270) [0068].
References Kwak and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kwak with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kwak and Kim so that a protrusion structure is arranged on a surface the pixel definition layer as taught by Kim in Kwak’s device since, this provides for a hydrophilic pixel definition layer and increases surface energy thus improving adhesion capacity of the pixel definition layer [0018, 0081, 0097].

Regarding Claim 9, Kwak discloses in Figs 4-15:  The intelligent terminal according to claim 7, wherein the patterned structure comprises a fan-blade shaped structure. Examiner notes that the pixel electrode of the transistors is formed by pattering a conductive layer and hence is a patterned structure. It is further noted that even though the shape of the patterned structure is not specifically disclosed by Kwak, It would have been an obvious matter of design choice to , since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.

Regarding Claim 12, Kwak and Kim disclose:  The display panel according to claim 7, Kwak discloses in Figs 4-15:    wherein the display panel further comprises: an organic functional layer (729) and an encapsulation layer (728), the organic functional layer is disposed on the pixel definition layer and the anodes (TFT panel 724), the encapsulation layer (728) is disposed on the organic functional layer (729), and the polarizing film is disposed on the encapsulation layer (Fig 6A, 6B,9A, 10A). 

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. With regards to Claims 1 and 7, Applicant argues in page 6 para 2 and 3 of Remarks that “Applicant respectfully submits that Kwak and Kim, both alone and in combination, fail to teach or suggest the above features in amended claims 1 and 7. As the Office action correctly concedes on page 6, Kwak fails to teach or suggest “a
protrusion structure...” as disclosed in amended independent claims | and 7. (see FIG. 1 of the present application, provided below). Kim also fails to teach or suggest “a surface of the pixel definition layer is provided with a protrusion structure corresponding to the photosensitive region” as disclosed in amended independent claims 1 and 7. It is because the protrusion structure 280 of Kim, arranged on a surface of the pixel definition layer (PDL) 270, is not disposed corresponding to a photosensitive region. Instead, the protrusion structure 280 of Kim is disposed corresponding to the interlayer
insulating layer 223. (see FIG. 3 of Kim, provided below) ”.
	In response the Office respectfully disagrees and notes that as shown in the Office action above, specifically the note stating the broadest reasonable interpretation of several limitations in the claims, the limitation “corresponding” is being interpreted broadly per MPEP 2111 and 2111.01 to mean” related” and since the claimed structures of protrusions on the pixel definition layer and the photosensitive region belong to the same display device with a camera, they correspond with one another. Additionally, Examiner notes that there are no other structural details of these limitations claimed. The claim does not state that only the pixel definition region that overlaps with the photo sensitive region in a top view has protrusions. As shown in the rejection above, the limitation “corresponding” is broad and is being interpreted as such to mean “related”. Hence, one of ordinary skilled in the art would find it obvious that the combination of Kwak (teaches the pixel definition layer in Fig 15) and Kim (teaches the protrusion structure 280 on a pixel definition layer 270 in Fig 3 formed to improve adhesion characteristics of the pixel definition layer towards the organic light emitting layer) discloses the claimed “protrusions on the pixel definition layer corresponding to the photosensitive region) in the amended claims 1 and 7.

	With regards to Claims 1 and 7, Applicant argues in page 7 para 1 of Remarks that “Kwak fails to teach or suggest “a polarizing film 5 disposed at one side of the pixel definition layer 4 away from the array substrate, and the polarizing film 5 comprising a hollow region 8 disposed corresponding to the photosensitive region 3; ...” as disclosed in amended independent claims | and 7 (see FIG. 1 of the present application, provided above). According to claims 1 and 7, the hollow region 8 of the polarizing film 5 is defined corresponding to the photosensitive region 3. It means that the hollow region 8 of the polarizing film 5 is arranged corresponding to the protrusion structure because claims 1 and 7 teach that the protrusion structure is disposed corresponding to the photosensitive region 3. In contrast, the hollow region of the polarizing layer
725 of Kwak is not arranged corresponding to the protrusion structure since Kwak fails to disclose the protrusion structure as the Office action concedes on page 6. (see FIG. 9B and FIG. 15 of Kwak, provided below)”
In response the Office respectfully disagrees and notes that as shown in the Office action above, specifically the note stating the broadest reasonable interpretation of several limitations in the claims, the limitation “corresponding” is being interpreted broadly per MPEP 2111 and 2111.01 to mean” related” and since the claimed structures of hollow region of the polarizing film and the photosensitive region belong to the same display device with a camera, they correspond with one another. Additionally, Examiner notes that there are no other structural details of these limitations claimed. The claim does not state that the hollow region of the polarizing layer overlaps with the photo sensitive region in a top view. Hence, one of ordinary skilled in the art would find it obvious that Kwak (teaches the polarizing layer 725 with a hollow region 810 in Fig 9B and [0180-0182]) in the amended claims 1 and 7. Examiner further notes that the claims recite “protrusions on pixel definition layer corresponding to the photosensitive region” and “a hollow region in the polarizing layer corresponding to the photosensitive region” but not that the “protrusions correspond to the photosensitive region” as being argued by the Applicant above.
With regards to Claims 1 and 7, Applicant argues in page 7 para 1 of Remarks that “Kim also fails to teach or suggest “a polarizing film 5 disposed at one side of the pixel definition layer 4 away from the array substrate, and the polarizing film 5 comprising a hollow region 8 disposed corresponding to the photosensitive region 3; ...” as disclosed in amended independent claims 1 and 7 (see FIG. 1 of the present application, provided above). Kim does not teach or suggest a polarizing film. Furthermore, since Kim fails to disclose the protrusion structure as explained above, Kim also fails to disclose “a polarizing film 5 with a hollow region 8 corresponding to a protrusion structure” as taught by the present application.”.
In response the Office respectfully disagrees and notes that Kim is being brought in to teach the protrusions on the pixel definition layer (see rejections of claim 1 and 7 above). As shown above, the combination of Kwak and Kim recites all the limitations of claims 1 and 7. Examiner further notes that the claims recite “protrusions on pixel definition layer corresponding to the photosensitive region” and “a hollow region in the polarizing layer corresponding to the photosensitive region” but not that the “protrusions correspond to the photosensitive region” as being argued by the Applicant above.
With regards to Claims 1 and 7, Applicant argues in page 7 last para and page 8 first para of Remarks that “The above claimed limitations disclosed in amended independent claims 1 and 7 provide the following functions: “The pixel definition layer is provided with the protrusion structure on the surface of the pixel definition layer corresponding to the position of the photosensitive region, so that light with a wide incident angle range is transmitted into the photosensitive region, thereby further improving light transmission of the display panel. The portion of the polarizing film corresponding to the position of the photosensitive region is the hollow region to maximize the amount of light reaching the photosensitive region.” (see paragraph [0022] and FIG. 5 of the present application, provided below). Neither Kwak nor Kim provides the above functions as both Kwak and Kim lack a protrusion structure and a polarizing film with a hollow region corresponding to a protrusion structure.  Based on the above, Applicant respectfully submits that the Office action fails to establish a prima facie case of obviousness because the Office action relies on prior arts that do not recognize the unsolved problem or the solution.
In response the Office respectfully disagrees and notes that the claims recite “protrusions on pixel definition layer corresponding to the photosensitive region” and “a hollow region in the polarizing layer corresponding to the photosensitive region” but not that the “protrusions correspond to the photosensitive region” as being argued by the Applicant above. 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  
Furthermore, In response to applicant's argument that the prior art references are not functional equivalents of each other, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, for reasons cited above, the Examiner maintains that Kwak in view of Kim renders obvious the claimed invention of claims 1 and 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811